Citation Nr: 1753780	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  13-36 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Whether there is clear and unmistakable error in a May 1972 rating decision that denied service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 31, 1972 to February 16, 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Review of the record indicates that the Veteran has multiple diagnoses of his left knee.  Accordingly, the Board has recharacterized the service connection claim as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for left knee disability and whether there is clear and unmistakable error in the May 1972 rating decision that denied service connection for left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  An unappealed May 1972 rating decision denied service connection for a left knee disability. 

2.  Evidence received since the final May 1972 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left knee disability. 


CONCLUSIONS OF LAW

1.  The May 1972 rating decision that denied service connection for left knee disability is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 
2.  New and material evidence has been received to reopen the claims for entitlement to service connection for left knee disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, inasmuch as this decision grants in full those portions of the claims that are being addressed (i.e., the request to reopen a claim for service connection for a left knee disability), there is no reason to belabor the impact of VA's duty to notify and assist on those matters.  Any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

New and Material Evidence - Left Knee Disability

A claim that has been denied in an unappealed RO decision or an unappealed Board decision may not then be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In May 1972, the AOJ denied service connection for a left knee disability.  The basis of the AOJ's denial of service connection was that the disorder existed prior to active duty service and was not aggravated in service.  The Veteran did not appeal that denial, or submit new and material evidence within one year of that decision.  Therefore, it became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a),(b).

Thereafter, in September 2011, the Veteran submitted a claim for service connection for a left knee disability.  See September 2011 Veterans Application for Compensation or Pension.  Evidence received since the May 1972 rating decision includes VA Medical Center (VAMC) treatment records showing current diagnoses and treatment for left knee disabilities.  The Veteran also asserts his left knee diagnoses were the result of falling down the stairs in 1972, during boot camp.  See January 2012 Statement in Support of Claim.  This additional evidence relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for a left knee disability.  Thus, the claim for entitlement to service connection for a left knee disability is reopened.  

ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for left knee disability has been received, the application to reopen this issue is granted.  

REMAND

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  At the Veteran's July 1971 entrance examination, no defect or disorder was noted, to include any defect or disorder pertaining to the left leg.  38 C.F.R. § 3.304(b) (only where a condition is recorded in an examination report is it presumed to preexist service).  Thus, the Veteran is presumed sound, unless VA demonstrates by clear and unmistakable evidence that the defect or disorder preexisted service and that the disorder was not aggravated by service.  38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  

The primary basis for the AOJ's denial of the Veteran's claim was that his left knee disability existed prior to service and was not aggravated therein.  In so deciding, the AOJ relied on the February 11, 1972 medical board evaluation and February 2017 VA medical opinion.  Nevertheless, the Board finds that the evidence relied on by the AOJ (the February 11, 1972 medical board evaluation and February 2017 VA medical opinion) was not sufficient to rebut the presumption of soundness.  

In pertinent part, the February 11, 1972 medical board evaluation merely indicated with an "X" that the Veteran's left knee disability did not occur in the line of duty, existed prior to enlistment, and was not aggravated by service.  No rationale was provided.  Horn v. Shinseki, 25 Vet. App. 231, 238-42 (2012) (The United States Court of Appeals for Veterans Claims (Court) held that a medical board report that indicated with an "X" that a veteran's condition existed prior to service and was not aggravated by active duty cannot constitute clear and unmistakable evidence without a sufficient explanation).  Without more, the report of the medical board is insufficient.  See Nieves-Rodriquez v. Peake, 22 Vet. App 295 (2008).  
Similarly, in the February 2017 VA opinion, the VA examiner opined that the Veteran's left knee disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by effusion during service.  The examiner explained that the Veteran's left knee strain in service was acute and transient and did not result in persistent or recurrent sequelae, but did not discuss why the Veteran's left knee disability was considered to preexist service.  Such rationale was required.  Id. (an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report).  

Accordingly, in light of the insufficient opinions of record, the Board finds that remand is warranted for a new VA examination and opinion to assess the etiology of the Veteran's left knee disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate); 38 C.F.R. § 3.159 (c)(4).

Lastly, the Board notes that in an October 2012 rating decision the RO denied the issue of whether there was clear and unmistakable error in the May 1972 rating decision that denied service connection for left knee disability.  Subsequently, in a January 2013 Notice of Disagreement (NOD), the Veteran disagreed with the October 2012 rating decision.  The RO, however, has not provided the Veteran with a statement of the case (SOC) in response to this NOD.  Because the NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue an SOC addressing the claim for clear and unmistakable error.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's left knee disability.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner is asked to respond to the following:

a) The examiner must opine as to whether there is clear and unmistakable (undebatable) evidence that the Veteran's left knee disability preexisted his entrance to service.  The examiner must discuss sufficiently the evidence supporting such preexistence.

b)  If there is clear and unmistakable evidence that the Veteran's left knee disability preexisted service, the examiner should then opine as to whether there is clear and unmistakable (undebatable) evidence that the preexisting left knee disability was not aggravated by service or any incident of service beyond its natural progression.  The examiner must discuss sufficiently the evidence supporting this finding.  

c)  If there is no clear and unmistakable evidence that the left knee disability preexisted service, then the examiner is asked whether it is at least as likely as not (i.e., 50 percent probability or greater) that the left knee disability is directly related to service, to include whether the Veteran's left knee disability had its onset within one year of the Veteran's service discharge.
The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing all indicated development, the claim for service connection for a left knee disability should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

4.  The AOJ should also issue an SOC addressing whether there was clear and unmistakable error in the May 1972 rating decision that denied service connection for left knee disability.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  This issue should be returned to the Board for appellate review only if the Veteran perfects a timely appeal of its denial.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


